ON RETURN TO REMAND
PATTERSON, Presiding Judge.
The circuit court, pursuant to this court’s order, 600 So.2d 1080, has submitted a written statement of the evidence relied upon in revoking the appellant’s probation. The circuit court’s statement reads, in pertinent part, as follows:
“This Court found that the appellant had failed to avoid injurious or vicious habits in violation of his probation based upon his admission and the probation officer’s testimony that he had failed to continue aftercare for drug treatment and also upon the Defendant’s admission that he had used cocaine on several occasions after he was placed on probation.
“This Court found that the appellant had failed to pay Court-ordered monies based upon the Court records and upon his admission that he had failed to pay them as directed while failing to show the Court that he did not have the ability to pay.”
Based on the evidence in the record and as stated in the trial court’s order, we conclude that the trial court did not abuse its discretion by revoking the appellant’s probation.
The judgment of the circuit court is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.